     Case 2:20-cv-01400-FMO-GJS Document 31 Filed 01/07/21 Page 1 of 1 Page ID #:115



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11    PUSHEEN CORPORATION,                         )   Case No. CV 20-1400 FMO (GJSx)
                                                   )
12                         Plaintiff,              )
                                                   )
13                  v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                   )   PREJUDICE
14    MINISO DEPOT CA, INC. et al.,                )
                                                   )
15                         Defendants.             )
                                                   )
16                                                 )

17           Having been advised by counsel that the above-entitled action has been settled, IT IS

18    ORDERED that the above-captioned action is hereby dismissed without costs and without

19    prejudice to the right, upon good cause shown within 45 days from the filing date of this Order,

20    to re-open the action if settlement is not consummated. The court retains full jurisdiction over this

21    action and this Order shall not prejudice any party to this action.

22    Dated this 7th day of January, 2021.

23                                                                         /s/
                                                                     Fernando M. Olguin
24                                                               United States District Judge

25

26

27

28
